Peb Cübiam,
The Act of March 6, 1903, P. L. 18, was passed to relieve poor districts by imposing a liability on counties which had not existed before. The extent to which the poor districts were to be thus relieved was for the legislature to determine. Under the plain words of the act the liability arises “ from and after such notice” as is prescribed therein. We find nothing in the context or in legislation in pari materia to qualify these words; therefore there is no ground for reasonable implication of a legislative intent to create liability before such notice. Where the words of a statute are plainly expressive of an *389intent, not rendered dubious by the context, the question ■whether the same reasons that impelled the legislature to enact the law would justify a still broader provision is not the subject of judicial inquiry. But if this were a matter to be reasoned about by the courts, we think the learned judge below has shown quite clearly that the provision of the statute under which the liability of the county arises “from and after such notice ” is a wise one, and ought not to be impaired by judicial construction.
Judgment affirmed.